Exhibit 10.3

AMP HOLDING INC.
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

 

THIS STOCK OPTION AGREEMENT ("Agreement") is made and entered into as of
February 13, 2015 by and between AMP HOLDING INC., a Nevada corporation (the
"Company"), and the following employee of the Company ("Optionee"):

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

1. Option Information.   

    (a)Effective Date of Option: February 13, 2015

(b)Optionee: Marshall S. Cogan

(c)Number of Shares: 7,500,000

(d)Exercise Price: $0.15

2. Acknowledgements.



(a)    Optionee is an employee of the Company.

(b)   The Board of Directors (the "Board") has authorized the granting to
Optionee of a stock option ("Option") to purchase shares of common stock of the
Company ("Stock") upon the terms and conditions hereinafter stated and pursuant
to an exemption from registration under the Securities Act of 1933, as amended
(the "Securities Act") provided by Section 4(2) thereunder.

3. Shares; Price. Company hereby grants to Optionee the right to purchase, upon
and subject to the terms and conditions herein stated, including, but not
limited to, the vesting requirements set forth in Section 5 below, the number of
shares of Stock set forth in Section 1(c) above (the "Shares") for cash at the
price per Share set forth in Section 1(d) above (the "Exercise Price").

4. Term of Option., Continuation of Service. This Option shall expire, and all
rights hereunder to purchase the Shares shall terminate, three (3) years from
the date hereof. This Option shall earlier terminate subject to Section 7 hereof
upon, and as of the date of, the termination of Optionee's employment if such
termination occurs prior to the end of such three (3) year period. Nothing
contained herein shall confer upon Optionee the right to the continuation of his
or her role employment by the Company or to interfere with the right of the
Company to terminate such role or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.

5. Vesting of Option. Subject to the provisions of Sections 7 and 9 hereof, this
Option shall become exercisable during the term of Optionee's employment as
follows: 

    a.The Option will vest as to 2,500,000 shares of common stock on the date
that is one year after the Effective Date;



1

 



b.The Option will vest as to 2,500,000 shares of common stock on the date that
is two years after the Effective Date; and    

c.The Option will vest as to 2,500,000 shares of common stock on the date that
is three years after the Effective Date.

6.         Exercise. This Option shall be exercised by delivery to the Company
of (a) written notice of exercise stating the number of Shares being purchased
(in whole shares only) and such other information set forth on the form of
Notice of Exercise attached hereto as Appendix A, (b) a check or cash in the
amount of the Exercise Price of the Shares covered by the notice and (c) a
written investment representation as provided for in Section 13 hereof.

7.         Termination of Employment. If Optionee shall cease to be employed by
the Company for any reason, whether voluntarily or involuntarily or as a result
of death or disability, then the Option shall be terminated except with respect
to any vested portion of the Option. For clarity purposes, following a voluntary
termination, involuntary termination, death or disability of Optionee, all
unvested portions of this Option shall terminate.

8.           Intentionally left blank.

9.         No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of issuance of the Shares following exercise of this
Option, and no adjustment will be made for dividends or other rights for which
the record date is prior to the date such stock certificate or certificates are
issued except as provided in Section 10 hereof.

10.     Recapitalization. Subject to any required action by the shareholders of
the Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares.

11.     Taxation upon Exercise of Option. Optionee understands that, upon
exercise of this Option, Optionee will recognize income, for Federal and state
income tax purposes, in an amount equal to the amount by which the fair market
value of the Shares, determined as of the date of exercise, exceeds the Exercise
Price. The acceptance of the Shares by Optionee shall constitute an agreement by
Optionee to report such income in accordance with then applicable law and to
cooperate with Company in establishing the amount of such income and
corresponding deduction to the Company for its income tax purposes. Withholding
for federal or state income and employment tax purposes will be made, if and as
required by law, from Optionee's then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Optionee to make a cash payment to cover such liability as a
condition of the exercise of this Option.

12.     Modification, Extension and Renewal of Options. The Board may modify,
extend or renew this Option or accept the surrender thereof (to the extent not
theretofore exercised) and authorize the granting of a new option in
substitution therefore (to the extent not theretofore exercised), subject at all
times to the Internal Revenue Code. Notwithstanding the foregoing provisions of
this Section 12, no modification shall, without the consent of the Optionee,
alter to the Optionee's detriment or impair any rights of Optionee hereunder.



2

 

13. Investment Intent; Restrictions on Transfer.

(a)           Optionee represents and agrees that if Optionee exercises this
Option in whole or in part, Optionee will in each case acquire the Shares upon
such exercise for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof; and that upon such exercise
of this Option in whole or in part, Optionee (or any person or persons entitled
to exercise this Option under the provisions of Section 7 hereof) shall furnish
to the Company a written statement to such effect, satisfactory to the Company
in form and substance. If the Shares represented by this Option are registered
under the Securities Act, either before or after the exercise of this Option in
whole or in part, the Optionee shall be relieved of the foregoing investment
representation and agreement and shall not be required to furnish the Company
with the foregoing written statement.

(b)          Optionee further represents that Optionee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information

(c)           Unless and until the Shares represented by this Option are
registered under the Securities Act, all certificates representing the Shares
and any certificates subsequently issued in substitution therefor and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

14. Stand-off Agreement. Optionee agrees that, in connection with any
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.



3

 

 15.     Intentionally Left Blank.

16.     Notices. Any notice required to be given pursuant to this Option shall
be in writing and shall be deemed to be delivered upon receipt or, in the case
of notices by the Company, five (5) days after deposit in the U.S. mail, postage
prepaid, addressed to Optionee at the address last provided by Optionee for his
or her records.

17.     Applicable Law. This Option has been granted, executed and delivered in
the State of Ohio, and the interpretation and enforcement shall be governed by
the laws thereof and subject to the exclusive jurisdiction of the courts
therein.

IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.

 

COMPANY: AMP HOLDING INC.,  

a Nevada corporation

      By:  /s/ Stephen S. Burns     Name: Stephen S. Burns
Title: CEO

 

     

OPTIONEE

By:  /s/ Marshall S. Cogan   Name: Marshall S. Cogan


 

